Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 29, 2015

                                      No. 04-15-00504-CV

                 IN THE INTEREST OF C.S.D. AND J.C.D., CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-01571
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        In this accelerated appeal of the July 24, 2015 order terminating Appellant’s parental
rights, Appellant’s brief was due to be filed with this court on September 24, 2015. See TEX. R.
APP. P. 38.6(a). On the brief’s due date, Appellant filed her first unopposed motion for a twenty-
day extension of time to file Appellant’s brief.
       Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court by
October 14, 2015. See id. Further motions for extension of time to file Appellant’s brief will be
disfavored. See TEX. R. JUD. ADMIN. 6.2, (directing courts of appeals to dispose of SAPCR suits
“[w]ithin 180 days of the date the notice of appeal is filed”).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court